Citation Nr: 1531495	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to March 1975, with an additional 10 days of prior service from December 1974 to January 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As discussed below, the Board finds that the Veteran has filed a timely notice of disagreement (NOD) on the issue of entitlement to service connection for a psychiatric disorder denied in the September 2014 RO rating decision.  This finding requires the Board to take jurisdiction over the issue for the limited purpose of remanding it to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran also currently has an appeal seeking to establish basic eligibility for VA nonservice-connected pension benefits before the Board at this time.  (That pension issue is inextricably intertwined with the service connection claim in this case.)  That pension issue on appeal originates from a different agency of original jurisdiction (AOJ) and is the subject of a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for a psychiatric disorder was denied by the RO in a September 2014 decision, and the Board finds that the Veteran has recently filed a timely notice of disagreement (NOD) to initiate an appeal of that denial.

The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case (as the psychiatric disorder service connection claim was filed in September 2013, as noted by the Nashville RO's September 2014 rating decision).

Prior to March 24, 2015, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute an NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

Specifically, the June 2015 Informal Hearing Presentation by the Veteran's representative submitted in support of his appeal for VA nonservice-connected pension benefits presents an argument entirely featuring the assertion that service-connection should be established for a psychiatric disorder.  The June 2015 statement noted: "The case [featuring the pension claim] was remanded in order to adjudicate an inextricably intertwined previously filed claim of service connection for a psychiatric disorder.  Rating action dated September 16, 2014, denied this claim...."  The June 2015 Informal Hearing Presentation addresses the Board with a discussion of the September 2014 denial, discussion of evidence pertinent to the psychiatric service connection claim, citation of laws pertaining to the establishment of service connection, and essentially limits its argument for the sought pension entitlement to the intertwined matter of establishing service connection for psychiatric disorder.  The Veteran's representative essentially argues that the Board should grant the appeal on the pension issue because, the argument suggests, service connection should have been awarded for a psychiatric disorder that was the cause of the Veteran's discharge from service.  The Board finds that this is in effect expressing disagreement with and asking for the Board's appellate review of the September 2014 RO denial of service connection for a psychiatric disorder; it is accordingly considered a timely NOD initiating appellate review of that September 2014 denial.

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).

The psychiatric disorder service connection claim originates from the Nashville RO, a different AOJ than the Milwaukee Pension Management Center from which the pension appeal originates; accordingly, the Board must address the two issues in separate decisions.

The Board notes that because the appeal for service connection for a psychiatric disorder is intertwined with an appeal for pension benefits in the jurisdiction of a separate AOJ (the Milwaukee Pension Management Center), as discussed in the Board's separate decision remanding the pension appeal, co-ordination of actions by the two jurisdictions is essential.  The remand instructions below are directed with that in mind.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with the Milwaukee Pension Management Center to provide notification to the Milwaukee Pension Management Center of the ultimate resolution of the Veteran's appeal seeking service connection for psychiatric disorder (by a grant of that benefit, or denial of the benefit upon completion of the appeal process, or by lapsed appeal).  This is to be arranged because the processing of an appeal for pension benefits originating from the Milwaukee Pension Management Center is dependent upon the outcome of the claim for service connection for a psychiatric disorder.

2.  The AOJ should issue an SOC addressing the issue of entitlement to service connection for a psychiatric disorder.  To perfect an appeal of this claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

